Citation Nr: 1740632	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and A.A.




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the Veteran's claims for service connection for a seizure disorder and an acquired psychiatric disorder.

A February 2015 Board decision reopened the Veteran's service connection claims and remanded the claims for additional development.  This case was most recently before the Board in December 2015.

In November 2013 the Veteran was afforded a Board video hearing before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  In June 2017 the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (2016).  The Veteran was informed that as that person was no longer available, his appeal would be reassigned to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3(b).  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In July 2017 the Veteran declined the offer for another hearing.






FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include schizophrenia, was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

2.  A seizure disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

2.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases, such as psychoses, epilepsy, and organic disease of the nervous system, may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Summary

The Veteran asserts that he has seizures and psychiatric problems related to his active service.

At the November 2013 Board hearing the Veteran testified that he was unaware of any epilepsy, seizure disorder, or schizophrenia prior to his active service.  He had some unintentional or unexplained things that started to happen during service, but he did not have much of a recollection of the incidents.  He essentially indicated that his schizophrenia and epilepsy were related conditions.  He stated that he had sought treatment for his conditions from his 1971 service discharge to the present.  He was unable to work after he left active service.

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving any psychiatric disorder or seizure disorder.  The Veteran's November 1971 service separation examination report indicates that the Veteran's neurologic and psychiatric systems were clinically evaluated as normal; the Veteran specifically denied that he had depression, excessive worry, nervous trouble, epilepsy, and "fits" on the corresponding Medical History Report.

Medical records beginning in January 1979 reflect diagnoses of probable chronic paranoid schizophrenia and non-psychotic organic brain syndrome with epilepsy.

In July 2015 the Veteran underwent VA mental disorders and seizures disorders (epilepsy) examinations.  In those examination reports and accompanying addendum opinions (April 2016 and July 2016), the VA examiners indicated that it was not likely that the Veteran's disabilities on appeal were related to his military service.  

Analysis

The Board finds that the claims must be denied.  The Veteran's service treatment records do not show that he complained of, or was treated for, any psychiatric or seizure type disorders during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

The Board can find no competent medical evidence of record revealing that either schizophrenia or a seizure disorder were shown within one year of the Veteran's discharge from service, and neither the Veteran nor his representative have referenced any such record.

There is also no competent medical evidence to show a relationship between the disabilities on appeal and the Veteran's active service.  While noting that the Veteran had a current diagnosis of schizophrenia (in remission) and generalized convulsive seizures, the opinions from the July 2015 VA examiners indicated that it was not likely that schizophrenia or a seizure disorder were related to the Veteran's active service.  The opinions are considered highly probative, as the opinions are shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination.  Further, the Board observes that the opinions contain a sufficient explanation for the conclusions given.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In particular, both examiners specifically noted that the Veteran's schizophrenia and seizures disorder were not the result, as asserted by the Veteran, of the "rigors and stresses of his day and night shifts as a clerk typist" during his active service.  Additionally, the VA psychiatric examiner noted that the Veteran's problems during service were not behavioral in nature but were more likely related to the abuse of alcohol.  Significantly, the Board notes that the opinions are uncontradicted.

The Veteran's assertion that his schizophrenia and seizures are related to his service have been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Although the Veteran is competent to report symptoms related to mental disorders and seizures, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in such disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The etiology of schizophrenia or of a seizure disorder is not something that can be determined by mere observation, as such are complex internal matters.  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

While the Veteran is competent to report that he has had seizures and psychiatric symptoms related to schizophrenia since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran did not report any such symptoms during service, and he specifically denied that he had any depression, excessive worry, nervous trouble, epilepsy, or "fits" at the time of his separation from service.  It does not appear that the Veteran claimed he had either schizophrenia or a seizure disorder when pursuing his military service discharge upgrade in 1979.  Further, the April 2016 VA psychiatric addendum opinion noted that the Veteran himself had indicated that he had developed paranoid thoughts and problems with trust "after leaving the Army."  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology for either schizophrenia or a seizure disorder.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in January 2011.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to obtain addendum opinions and to contact the Veteran and have him provide information concerning any pertinent records that might be outstanding.  Attempts to obtain the Veteran's California Employment Development Department medical records have been undertaken.  All directives have been met.

VA's duties to notify and assist have been met.


ORDER

Service connection for a seizure disorder is denied.

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


